 


113 HR 747 IH: To amend the Military Selective Service Act to require the registration of women with the Selective Service System in light of the Department of Defense elimination of the rule excluding women from direct ground combat assignments in the Armed Forces.
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 747 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2013 
Mr. Rangel (for himself and Mr. Moran) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend the Military Selective Service Act to require the registration of women with the Selective Service System in light of the Department of Defense elimination of the rule excluding women from direct ground combat assignments in the Armed Forces. 
 
 
1.Nondiscrimination in application of Military Selective Service registration requirement for citizens and certain residents of the United States
(a)Applicability to all citizens and residents within specified age rangeSection 3(a) of the Military Selective Service Act (50 U.S.C. App. 453(a)) is amended—
(1)in the first sentence—
(A)by striking male both places it appears; and
(B)by inserting or herself after himself; and
(2)in the second sentence, by striking he continues and inserting the alien continues.
(b)Effective dateThe amendments made by subsection (a) shall take effect 60 days after the date of the enactment of this Act.  
 
